Citation Nr: 1504103	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-09 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to the service-connected mandible disability.  


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1980 to March 1988.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2012, the Board remanded the case for further evidentiary development.  The claim was denied in an October 2014 supplemental statement of the case, and the case is again before the Board for further appellate proceedings. 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he has PTSD that is related to an in-service mandible fracture.  See September 2010 Veteran statement; February 1986 service treatment record (showing treatment for fracture).  The Veteran is service-connected for residuals of the in-service mandible fracture.  See March 2006 rating decision.  The Veteran has been diagnosed with psychiatric disorders, to include PTSD and depression.  See e.g., May 2010 VA treatment record.  Because the Veteran's reported stressor of a left mandible fracture is verified by the service treatment records, and because the left mandible disability is service-connected, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of an acquired psychiatric disorder, to include PTSD and depression, and to include as secondary to the service-connected left mandible disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

The Board acknowledges that the Veteran has also contended that he has PTSD that is related to an alleged motor vehicle accident that happened at about noon on June 10, 1987, or in 1986 when the Veteran was enroute from home back to base.  This accident allegedly resulted in his experiencing a traumatic brain injury for which he was hospitalized in a county outside of Camp Lejeune.  The Veteran also stated that he was informed that the street sweeper operator was killed as a result of this accident.  The Veteran has reported that this accident occurred in either Orange County, North Carolina or Onslow County, North Carolina.  See March 2010 and September 2010 Veteran statements.  

Per the Board's August 2012 remand directives, the AOJ sent the Veteran and his agent a letter requesting that the Veteran clarify information regarding the reported motor vehicle accident and to provide any additional information regarding treatment, to include hospital treatment, following the reported motor vehicle accident.  See November 2013 and January 2014 VA letters (AOJ sent letter to each of the Veteran's addresses of record).  The Board notes that to this date the Veteran has not responded to this letter. 

Accordingly, the case is REMANDED for the following action:

1. Please take all necessary steps to ensure that all relevant paper documents have been correctly uploaded into VBMS, specifically to include the document in VBMS labeled "VA Memo" that was received on August 4, 2014, which indicates that the CD was unscannable.  If any documents are unavailable, this must be clearly set forth in the VBMS file.

2. Please contact the Veteran and request that he provide or identify any outstanding treatment records pertinent to his mental health, to include records from Vietnam Veterans of San Diego and La Jolla Veterans Medical Research Foundation.

Request also that the Veteran submit or provide the necessary information to allow VA to assist him in obtaining evidence to support that the Veteran's reported in-service stressor of a motor vehicle accident occurred.  Such evidence may include state trooper/ local law enforcement accident reports and private hospital treatment records from Orange County, North Carolina and Onslow County, North Carolina on June 10, 1987, or in 1986.  See pages 2-3 of this remand for description of this stressor.  

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.    

3. Please obtain outstanding VA treatment records, including records from April 2014 to present. 

Associate any records obtained with the claims file.

4. Afterwards, please obtain a VA examination to determine the current nature and etiology of a psychiatric disability, to include PTSD and depression, and to include as secondary to the service-connected mandible disability.  Notify the examiner of the Veteran's confirmed stressors.  (Note that the Veteran's reported stressor of a fractured mandible is confirmed.)  Make the claims file (including both Virtual VA/ VBMS) available to the examiner for review of the case.  The examiner should note that this case review took place.  

Please provide notice of the scheduled VA examination to the Veteran and his agent at their respective current addresses.  The exam notification letter sent to the Veteran and his agent must be placed in the claims file prior to its return to the Board.  

In the scheduling of the examination(s), the Veteran should notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claim for service connection and result in a denial.  38 C.F.R. § 3.655 (2014)

The examiner is asked to please address the following:  

(a) Please provide an opinion as to the nature and diagnosis(es) of the Veteran's psychiatric disability, to include PTSD and depression.  

(b) If the Veteran has PTSD, please opine whether it is at least as likely as not (probability of 50 percent) that the PTSD is etiologically related to service, including as a result of any confirmed stressor.

(c) Regarding any diagnosis other than PTSD, including depression, please opine whether it is at least as likely as not (probability of 50 percent) that the Veteran's diagnosed psychiatric disorder(s) other than PTSD is etiologically related to service, to include as a result of the Veteran's in-service mandible fracture.  See February 1986 service treatment record.  

(d) If no psychiatric disorder is related to service, please opine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's diagnosed psychiatric disorder(s) was caused by the Veteran's service-connected mandible disability.  

(e) If no psychiatric disorder is related to service and was not caused by the mandible disability, please opine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's diagnosed psychiatric disorder(s) was aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected mandible disability.  

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's psychiatric disorder, found prior to aggravation; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected mandible disability.

A complete explanation and rationale must be offered for any opinion expressed.  The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

5. After completing the development and conducting any additional development that is deemed warranted, adjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his agent a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified; however, the Veteran is hereby notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claim for service connection and result in a denial.  38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




